DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 12-29-21.
Claims 1-20 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of claims 8 and 13-18, in the reply filed on 12-29-21 is acknowledged.  The traversal is on the ground(s) that all of the pending claims are drawn to various cargo delivery agents carrying different therapeutic agents for treating various conditions and should not pose an undue burden on the examiner.  This is not found persuasive because the various and diverse cargo molecules and delivery agents, for treating various diseases and conditions would pose a serious burden on the examiner.  The searches required for proper examination of all of the delivery agents, cargo entities and conditions claimed are not coextensive, although the searches may be overlapping.
Claims 1-7, 9-12, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12-29-21.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 13-18 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
Claims 8 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generic teachings for making and using the broad genus of compositions claimed, does not reasonably provide enablement for making and/or using the broad genus comprising compositions for delivering cargo to the cytoplasm of a cell, which cargo treats non-alcoholic fatty liver disease (NAFLD) or Atherosclerotic Cardiovascular Disease (ASCVD), and comprises any exosome and any RNAi that neutralizes any SGLT active sites, and which cargo optionally further comprises at least one plasmid, retrovirus, .
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to compositions for delivering cargo to the cytoplasm of a cell, which cargo treats non-alcoholic fatty liver disease (NAFLD) or Atherosclerotic Cardiovascular Disease (ASCVD), and comprises an exosome and RNAi that neutralizes any SGLT active sites, and which cargo optionally further comprises at least one plasmid, retrovirus, AAV, RNA plasmid, or any combination thereof, and/or optionally further comprises any CRISPR-CAS9 system, any Zinc finger, any single base editor, or combination thereof, and which cargo optionally further comprises a DNA plasmid bioengineered specifically to self-produce monoclonal neutralizing antibodies against SGLT sites, FAS/FASN, TR-b/ligands, UCP-1/UCP-2, 
The state of the prior art and the predictability or unpredictability of the art:
The teachings in the art:
The prior art describes the family of sodium glucose transport proteins to be highly varied and to include sodium dependent glucose cotransporters, or sodium glucose linked transporters SGLT1 and SGLT2, as well as five other members in the human protein family, SLC5A (See Sodium-glucose transport proteins, Wikipedia, printed 2-7-22).	
The teachings in the specification:
The instant specification teaches the following:
The term "exosome" as used herein refers to any extracellular vesicle derived from any body fluid (e.g., blood) from a human or an animal, any extracellular vesicle derived from human or animal cell lines, cell cultures, and primary cultures not limited to autologous exosomes, universal donor exosomes, allogenic exosomes, and modified exosomes. In certain examples, the exosome is made to meet pharmaceutical and cGMP. 

In step 130, the method for loading exosomes efficiently and effectively incorporates autologous or exogenous materials (therapeutic compounds above or any endogenous enzyme, protein, lipid, molecule, DNA or RNA of interest). In non-limiting examples, the method for loading an exosome can include the process of: 1) Lipid-lipid affinity, using liposomes of high and low density; 2) Incorporating intracellular affinity proteins and/or molecules into the exosome; 3) Using clathrin-coated vesicles in clathrin-mediated endocytosis methods for incorporation of a therapeutic molecule into an exosome or an exosome-like carrier; and 4) Endocytosis receptors/proteins methodology. In one embodiment the method for loading exosomes includes the methods of exosome membrane dissociation and reconstitution via chemical or electromagnetic gradient changes. In another embodiment, a method is used for large molecules or heavy compounds. In certain examples, the optimization of the method 100 is due to including transmembrane transporters activators when loading the biological materials into the exosomes. After the exosome has been loaded, any potential activator remaining in the exosome will be filtered and purified using column methods in compliance with cGMP and regulatory requirements before undergoing the next processing steps. 



FIG. 1 illustrates a method for producing autologous exosomes from a body fluid according to an embodiment of the invention. Although the method 100 is illustrated and described as a sequence of steps, its contemplated that various embodiments of the method 100 may be performed in any order or combination and need not include all of the illustrated steps. The method 100 comprises the step of: collecting body fluid 110 from a subject, extracting exosomes 120 from the body fluid, modifying said exosomes 130, administering modified exosomes 140, and evaluating a health-related outcome 150. 

In step 110, body fluid is collected from a subject. The subject may be a human or an animal. The body fluid can be peripheral blood, cerebral spinal fluid, secretions, or any other body fluid in which exosomes can be extracted. 

In step 120, exosomes are extracted from the body fluid. The extraction method depends on a number of factors including the type of body fluid extracted. Peripheral blood, for example, contains PBMCs and cellular component layers that can be separated by centrifugation at a medical facility. During the extraction process plasma, cells, and cellular components are kept on dry ice at all times before isolation. 

The method 100, provides several approaches to further optimize isolation of exosomes and increase exosome yield from a body fluid. In one embodiment, a gradient column separates components of the collected peripheral blood by cell densities. Such cellular densities correspond to exosomes and exosome-related materials. Another embodiment uses an exosome sorting method, where sorting markers or sorting beads are used to isolate exosomes from solution. A further embodiment uses flow cytometry sorting, which uses surface biomarkers present on exosome to identify and sort exosomes and exosome-related materials from cells and cell suspensions. In one embodiment, an exosome can be modified to include a targeting agent on a surface of the exosome. 

Specifically, the exosomes can be modified (modified exosomes) to have specific targeting agents such as protein epitopes and similar such targeting 

In step 130, the exosomes are modified by incorporating cargos. In one embodiment, the modifications to the exosomes are done ex vivo. The exosomes can be further modified to have specific targeting agents on their surface. Exosomes are assembled or transfected with cargo using a number of methods. In one embodiment, depending on the physicochemical properties of the cargo, the exosomes are assembled or transfected with cargo using liposomes (Lipofectamine 2000, Exofect, or heat shock). In another embodiment, exosomes are assembled or transfected with cargo using retroviruses, AdV, AAV of any variety and strain. In another embodiment, exosomes are assembled or transfected with cargo using DNA viruses, sRNAi, long interference RNA, noncoding RNA, RNAi, RNA vectors. In another embodiment, exosomes are assembled or transfected with cargo using DNA, DNA plasmids, CRISPR, CRISPR/CAS9 and/or any endonucleases for gene editing. In another embodiment, exosomes are assembled or transfected with cargo using gene editing technology, small molecules, antibodies, and proteins including recombinant endogenous proteins. In another embodiment, exosomes are assembled or transfected with cargo using oligonucleotide therapeutics, including ASO, gene targeting technology, and gene correction technology. In another embodiment, exosomes are assembled or transfected with cargo using synthetic/molecular conjugates and physical methods for delivery of gene and cell therapeutics. 

In step 130, the method for loading exosomes efficiently and effectively incorporates autologous or exogenous materials (therapeutic compounds above or any endogenous enzyme, protein, lipid, molecule, DNA or RNA of interest). In non-limiting examples, the method for loading an exosome can include the process of: 1) Lipid-lipid affinity, using liposomes of high and low density; 2) Incorporating intracellular affinity proteins and/or molecules into the exosome; 3) Using clathrin-coated vesicles in clathrin-mediated endocytosis methods for incorporation of a therapeutic molecule into an exosome or an exosome-like carrier; and 4) Endocytosis receptors/proteins methodology. In one embodiment the method for loading exosomes includes the methods of exosome membrane dissociation and reconstitution via chemical or electromagnetic gradient changes. In another embodiment, a method is used for large molecules or heavy compounds. In certain examples, the optimization of the method 100 is due to including transmembrane transporters activators when loading the biological 

Exosomes loaded with cargo are considered mature exosomes and are inspected for cGMP compliance, purity and stability for quality assurance and quality check. Next, mature exosomes that have passed the quality check undergo an expansion process if needed. Next, the mature exosomes are diluted and premix into saline/vehicle (depending on the characteristics of the cargo) for a ready to administer tube/cartridge. Finally, the suspension is frozen and stored or shipped to a site for use in clinical or preclinical studies and to patients for self-injection of approved-clinical grade mature exosomes. 

FIG. 5 illustrates the parameters used to sort exosomes according to an embodiment of the invention. In one embodiment, the invention provides autologous exosomes having a vesicle size between about 55 nanometers (nM) and 100 nM. In certain embodiments, allogenic exosomes have a vesicle size between about 30 nM and 130 nM. A vesicle size between 55 nM and 100 nM may be chosen as larger exosomes are less stable. Also, larger exosomes can couple with other exosomes making calculating drug dose, bioavailability, and biodistribution challenging. In some embodiments, the exosomes have the ability to expand to a size between about 60 nM and 260 nM. Such expanded exosomes can encompass large constructs. In some embodiments, the expanded exosomes can encompass more than or equal to about 7 kilo bases (Kb), and accommodate one or more copies of a relatively large viral particle such as an AAV. In one example, an exosome is loaded with at least four AAV particles to improve an exosome safety profile. In some embodiments, either an autologous or allogenic exosome has a negative electrical charge. Both autologous and allogenic exosomes may have a high membrane affinity. In some embodiments, biodistribution may be moderate to high. In a similar embodiment, potency may range from high to moderate while stability may be moderate to high. 

FIG. 21 illustrates a cGMP exosome 2100 being loaded with siRNA 2110 and a construct 2105 according to one embodiment of the invention. The different methods for isolating the cGMP exosome 2100 have been described above. In this embodiment, the cGMP exosome 2100 is loaded with siRNA 2110 and a DNA construct 2105. In one embodiment, the DNA construct 2105 may be plasmid DNA construct. The cGMP exosome 2100 is able to incorporate autologous or exogenous materials (therapeutic compounds above or any endogenous enzyme, protein, lipid, molecule, DNA or RNA of interest) as apparent to a person of ordinary skill in the art. The method for loading the cGMP exosome 2100 can include the process of: 1) Lipid-lipid affinity, using liposomes of high and low density; 2) Incorporating intracellular affinity proteins and/or molecules into the exosome 2100; 3) Using clathrin-coated vesicles in clathrin-mediated endocytosis methods for incorporation of a therapeutic molecule into an exosome or an exosome-like carrier; and 4) Endocytosis receptors/proteins methodology. In one embodiment the method for loading exosomes includes the methods of exosome membrane dissociation and reconstitution via chemical or electromagnetic gradient changes. In this embodiment, when loading the 

[Citations omitted] [Emphases added].
The specification, however, fails to teach representative number of species for the broad genus claimed.  For instance, no SGLT subtypes have not been disclosed or particularly described, and no corresponding active sites have been disclosed or particularly described.  The examples provided in the specification are neither correlative nor representative of the ability to make and use the broad genus of compositions claimed, comprising compositions for delivering cargo to the cytoplasm of a cell, which cargo treats non-alcoholic fatty liver disease (NAFLD) or Atherosclerotic Cardiovascular Disease (ASCVD), and comprises any exosome derived from any source, and RNAi that neutralizes any SGLT active sites, and which cargo optionally further comprises at least one plasmid, retrovirus, AAV, RNA plasmid, or any combination thereof, and/or optionally further comprises any CRISPR-CAS9 system, any Zinc finger, any single base editor, or combination thereof, and which cargo optionally further comprises a DNA plasmid bioengineered specifically to self-produce monoclonal neutralizing antibodies against SGLT sites, FAS/FASN, TR-b/ligands, UCP-1/UCP-2, CCR2CCR5, ROS SNCA, hrInsulin/IGF-1, FGF19/21, DGAT2, or any combination thereof.
The teachings and figures in the instant specification comprise generic and superficial descriptions for making and using the broad genus of compositions claimed. Since the specification fails to provide the particular guidance for making and/or using 
For the reasons stated above, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolen et al (US 2021/0177757).
Bolen et al (US 2021/0177757) teach compositions comprising exosomes and RNAi for targeting SGLT for treating NAFLD and/or ASCVD (see esp. ¶¶ 0003-0093, 0135-0157, 0632-0635, 0719-0725, 0811, 0963-0969, claims 1-29).
8, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinkle et al (US 2021/0380985).
Hinkle et al (US 2021/0380985) teach compositions comprising exosomes and RNAi for targeting SGLT for treating NAFLD and/or ASCVD (see esp. ¶¶ 6-10, 19-20, 138, 151, 181, 223, 225, 227, 913).

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Jane Zara
2-8-22

/JANE J ZARA/Primary Examiner, Art Unit 1635